Citation Nr: 1721152	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to December 1974, and from January 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran filed a substantive appeal on October 7, 2010, indicating his desire to appeal all the issues listed on the statement of the case (SOC) and supplemental statements of the case (SSOC).  However, given that there were no SOCs or SSOCs on appeal at the time, to the extent that the Veteran desired to appeal previously adjudicated claims, the Board finds that the Veteran did not perfect his appeal as to those issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his sleep apnea is related to active service and/or aggravated by his service-connected PTSD.

In October 2012, the Veteran submitted several medical articles which indicate a relationship between PTSD and sleep apnea.  In November 2016, a VA examiner performed a review of the Veteran's claims file (without physically examining the Veteran) and determined that his sleep apnea was not proximately due to or the result of his service-connected PTSD.  However, the examiner did not specifically address or discuss the medical literature submitted by the Veteran.  Moreover, the examiner did not provide an opinion as to whether his sleep apnea was aggravated by his psychiatric disorder.  As such, an additional VA examination should be provided on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Birmingham, Alabama, since November 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Return the claims file to the VA examiner who examined the Veteran in November 2016 (or a comparably qualified individual if that examiner is no longer available).  An examination is not necessary unless deemed necessary by the examiner.  

The examiner should review all new evidence of record, including the medical literature and statements made by the Veteran, and provide an addendum to his previous opinion.  The examiner should:

(a) Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or caused by his service-connected psychiatric disorder, diagnosed as PTSD. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected psychiatric disorder, diagnosed as PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016). 

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered.  Such a discussion may include factors such as what factors may have caused the Veteran's sleep apnea as well as any medical studies addressing the relationship between sleep apnea and PTSD.  

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




